Mayes, J.,
delivered the opinion of the court.
The testimony in this case shows that the damage done was because of the Are set out by Melvin. Other testimony shows that Melvin had been in the employ of the Wood Lumber Company, and was in its employ at the time the fire was set out'. It was offered to be shown by the witness McCraney that Melvin was actually engaged in the furtherance of the business of the Wood Lumber Company at .the time he set out *708the fire. This testimony was objected to, and 'the court sustained the objection, and ruled out this evidence.
Because of this error, and the additional error of granting a,peremptory instruction to find for defendant at the conclusion of the testimony, the case is reversed and remanded.